Citation Nr: 1726412	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected PTSD.

2.  Entitlement to an effective date earlier than June 1, 2010, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  These claims were previously remanded by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2016 VA examiner opined that it was less likely as not that the Veteran's hypertension was due to his service-connected PTSD.  The examiner stated that current literature review suggests an association between PTSD and hypertension but that the association does not imply a cause-and-effect relationship, or that hypertension is caused by PTSD.  She stated that there is no current medical literature that confirms a causal relationship between PTSD and hypertension.  

The examiner also opined that the Veteran's hypertension is less likely as not permanently worsened or aggravated by his service-connected PTSD.  She reasoned that VA records document control of his hypertension with medications.   

The examiner did not provide an adequate rationale regarding the question of aggravation.  In particular, the examiner's statement that the Veteran's hypertension is controlled by medication does not address whether the Veteran's PTSD has aggravated his hypertension.  

In regards to whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus, type II, the examiner determined that his hypertension was less likely as not directly due to or permanently worsened or aggravated by his diabetes mellitus, type II.  She noted that the Veteran was diagnosed with hypertension in 2009 at the age of 60 and began taking medications with stable mental health issues.  She also noted that the Veteran's hypertension was diagnosed around the same time as his diagnosis of diabetes mellitus, type II, in the absence of diabetic nephropathy.  However, the examiner provided no explanation for her conclusions.  

Based on the above, which was also discussed by the Veteran's representative in a July 2016 letter, the record as it currently stands is inadequate to decide the appeal and new VA examinations are required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The TDIU claim is inextricably intertwined with the above remanded claim and must also therefore be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Arrange for a medical opinion from a qualified medical provider other than the individual who provided the opinions in June 2016.  The entire electronic claims file, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  

Thereafter, the medical provider should address the following:

(a) Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's hypertension is caused by his service-connected PTSD or his service-connected diabetes mellitus?

(b) Is it at least as likely as not the Veteran's hypertension is aggravated by his service-connected PTSD or his service-connected diabetes mellitus?

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner MUST also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the service-connected disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must address causation and aggravation for both PTSD and diabetes mellitus.  A rationale for any opinion expressed must be provided.  

2. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims of service connection for hypertension and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




